DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 7/29/2020.  Claims 1-5, 11, 17, 18 and 20 have been amended.  Claims 1-20 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 7/15/2016 has been entered.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keski-Hynnila et al. (US 2008/0148827 hereafter “Keski” included in the IDS dated 5/30/2019) in view of Minesawa et al. (JP 2016089663, the original copy of which as well as the machine translation are attached to this Office Action).
With respect to claim 1, Keski discloses an engine diagnostic system (Fig. 1) comprising: an electronic processing system associated with an engine (10, Fig. 1 and ¶ 3), the electronic processing system including one or more processors (98, Fig. 1) and one or more data buses (100, Fig. 1 and ¶ 80); a control system (92, Fig. 1) having a controller operatively connected to the engine (14, Fig. 1 and Fig. 2, via controllers MCM and CPC); a monitoring system having a sensor operatively connected to the engine (¶ 3, “at least one sensor to detect impending sensor failure and verify component functionality”); and a diagnostic system in communication with the control system through the one or more data buses (100, Fig. 1), wherein the diagnostic system is configured to implement, through the one or more processors, a sensor diagnostic procedure that includes a sensor health test (¶ 3), wherein the sensor health test causes engine components to operate under a test condition and records sensor data during the test condition (¶¶ 78-80, sensor being, for example, vehicle speed sensor and the monitoring period, in this case preferably continuously, corresponding to testing period and reporting the transmission output shaft speed signal to a CAN bus. In the event that the diagnostics of the drivetrain component detect a faulty signal, the signal is reported to the data bus as being in error. Also, ¶ 78, “monitoring conditions include operating the engine at the preferred speed and torque conditions. A fault is indicated if the turbocharger speed is greater that a calibratable threshold for a period of time exceeding the calibratable fault timer and a calibratable number of occurrences and a calibratable number of drive cycles. The specific fault code is stored and the appropriate fault reactions and warning alerts are enabled as previously described” in other words, the engine components are operated under test condition, test condition being running the engine at preferred speed and torque and comparing the recorded value against a threshold for a given time), and 
 wherein the sensor health test includes comparing a measured value of a sensor to an expected value and determining the health of the sensor based on the difference between the measured value and the expected value (¶ 47, “a fault condition is noted when the absolute pressure differential between the intake manifold pressure and barometric pressure exceeds a calibratable maximum threshold” as well as ¶ 78 as noted above in regards to speed).
Keski does not disclose that the test condition is outside normal vehicle operation.  Nevertheless, Minesawa et al., in the same field of invention, teaches this limitation (e.g. ¶¶ 11-12, i.e. the Oxygen concentration sensor is tested under accelerator off, corresponding to the claimed outside normal vehicle operation-see the response to argument below regarding interpretation of “normal” in context of the current application-, where the engine is idle. Since the expected values of Oxygen concentrations are different for accelerator ON (normal operation) compared to accelerator OFF (outside normal operation) then the system can determine if the senor value is what it is expected to be if it does not reach the oxygen concentration normal threshold value).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed Minesawa into the invention of Keski in order to additionally do a separate test without relying on normal operation or redundant sensors thus further improving the system reliability as well as reducing potential manufacturing cost due to sensor redundancies. By changing the engine operating condition (in this case accelerator opening value) one can utilize other known reference points to further cross check the sensor readings without causing extra expenses for additional sensors or separate test provisions. A similar way of sensor test and its various advantages is also discussed in US 2009/0140872 to O’Neal et al. (see ¶¶ 62 and 61, i.e. reducing downtime).
With respect to claim 3, Keski further discloses wherein the test condition includes an engine speed condition and an engine load condition (¶37).
With respect to claim 4, Keski further discloses wherein the test condition includes actuator and valve positions (¶¶ 68-74).
With respect to claim 5, Keski further discloses wherein the test condition includes adjusting an exhaust gas recirculation mode (¶¶ 25 and 51-56).
With respect to claim 7, Keski further discloses wherein the data includes barometric pressure data (¶86).
With respect to claim 8, Keski further discloses wherein the health of the sensor is determined by a pressure measurement confidence value (¶86).
With respect to claim 9, Keski further discloses wherein the sensor diagnostic procedure includes a telematics data analysis (¶38, “a fault is logged if the monitoring conditions are true for a consecutive period of time exceeding a calibration time threshold for a number of occurrences determined by a calibration parameter”).
With respect to claim 10, Keski further discloses wherein the telematics data analysis includes comparing data shifts over time (¶91, soak time represents data shift over time), comparing sudden data shifts (e.g. ¶53, at least a predefined delta), comparing data exceeding a threshold (¶53), and ¶¶ 7, 49-54, 79 and 90 as well as claim 57, “comparing a single values against an expected range” i.e. expected range representing similar machines).
With respect to claim 18, all the limitations have been analyzed in view of claims 1 and 9-10, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 1 and 9-10; therefore, claim 18 is also rejected over the same rationale as the previous claims.
With respect to claim 19, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 19 is also rejected over the same rationale as claim 10.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keski in view of Minesawa et al. and in further view of Pursifull et al. (US 2014/0238370, hereafter “Pursifull”).
With respect to claim 2, Keski does not disclose wherein the sensor health test causes the engine to operate outside normal values or ranges.  However, Pursifull, in the same field of invention, clearly teaches this limitation (e.g. Fig. 3, step 330, i.e. determining the humidity sensor degradation by forcing the engine to operate outside its normal values. ¶ 47, “as the humidity of the second gas flow is different than (e.g., greater than) the humidity of the first gas flow, if the humidity sensor output does not change (or does not change by a large enough amount), the humidity sensor may be "stuck" in place and not giving an accurate measurement of the humidity”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Pursifull into the invention of Keski in order to test the health of the sensors by comparing the .
Claims 6, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keski in view of Minesawa et al. and in further view of Pederson et al. (US 7,953,530).
With respect to claim 6, Keski does not disclose wherein the sensor health test includes a portion that gathers data in a key on engine off condition.  However, Pederson et al., in the same field of invention, clearly teaches this limitation (e.g. Column 3, Lines 7-21, i.e. KOEO mode, key on engine off).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Pederson et al. into the invention of Keski in order to test sensors that may otherwise be affected by engine running such as, for example, barometric pressure as opposed to cranking vacuum (see, e.g., Pederson et al.’s table V).  This mode, i.e. KOEO, may also be desirable when the sensors can be tested without actually turning on the engine thus saving fuel and reduce pollution.
With respect to claim 11, all the limitations have been analyzed in view of claims 1, 6, 9 and 10, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 1, 6, 9 and 10; therefore, claim 11 is also rejected over the same rationale as the previous claims.
With respect to claim 12, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 12 is also rejected over the same rationale as claim 10.
With respect to claim 13, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 13 is also rejected over the same rationale as claim 10.

With respect to claim 15, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 15 is also rejected over the same rationale as claim 10.
With respect to claim 16, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 16 is also rejected over the same rationale as claim 1.
With respect to claim 17, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 17 is also rejected over the same rationale as claim 1.
With respect to claim 20, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 6; therefore, claim 20 is also rejected over the same rationale as claim 6.

Response to Arguments
With respect to the rejections under 35 USC 112(b) (page 6 of the Office Action dated 11/6//2020), Applicant’s arguments (pages 6-8 of the Remarks dated 1/6/2021) have been carefully considered and they are found to be persuasive.  In this regard, it is noted that while the contended limitations of “sudden” and “normal” are now accepted to be definite they have been construed broadly consistent with the specification as well as applicant’s own admission (e.g. “[i]nherent in the capabilities of one of ordinary skill in the art is the ability to understand and recognize when something is normal to the field of endeavor or not normal” page 8, 3rd 
With respect to the art-based rejections, Applicant’s arguments are persuasive and the rejections have been withdrawn.  However, new rejections are made in view of the amendments and arguments.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669